DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2020 has been entered.

 Claim Objections
Claim 9 is objected to because of the following informalities: Claim 9 recites the phrase “at least one of a surface protection panel and a polarizing film”. Applicants are advised to amend this phrase to recite “at least one of a surface protection panel or a polarizing film”. Appropriate correction is required.

Claim 10 is objected to because of the following informalities: Claim 10 recites the phrase “selected from interlayer spaces between the surface protection panel and the touch panel, between the touch panel and the polarizing film, and between the plurality of transparent conductive films included in the touch panel”. Applicants are advised to amend this phrase to recite “selected from the group consisting of interlayer spaces between the surface protection panel and the touch panel, between the touch panel and the polarizing film, and between the . Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yasushi (JP 01-009421, see English language translation attached to previous Office Action).

Regarding claim 1, Yasushi discloses a plasticized polyvinyl butyral (PVB) film, i.e. an interlayer filling material (Page 3-4). The polyvinyl butyral layer has a thickness of 50 to 1,000 microns, overlapping the recited range of 400 microns or less (Page 5). Given that the reference does not disclose or require the use of fine particles in the polyvinyl butyral film, it is clear that 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The reference is silent with respect to the properties of the composition.  However, the reference has rendered obvious the instantly claimed ingredient and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.

Regarding claim 2, Yasushi teaches all the claim limitations as set forth above. Additionally, given that the reference only requires that the film comprises polyvinyl acetal and plasticizer, the amount of plasticized polyvinyl acetal is 100 wt. %, within the recited range of 50 wt. % or higher.



Regarding claim 4, Yasushi teaches all the claim limitations as set forth above. The reference is silent with respect to the properties of the composition.  However, the reference has rendered obvious the instantly claimed ingredient and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.

Regarding claim 5, Yasushi teaches all the claim limitations as set forth above. The reference is silent with respect to the properties of the composition.  However, the reference has rendered obvious the instantly claimed ingredient and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.

Regarding claim 6, Yasushi teaches all the claim limitations as set forth above. The reference is silent with respect to the properties of the composition.  However, the reference has rendered obvious the instantly claimed ingredient and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.

Regarding claim 9, Yasushi teaches all the claim limitations as set forth above. Additionally, the reference discloses a liquid crystal display body, i.e. a laminated body, 

Regarding claim 11, Yasushi teaches all the claim limitations as set forth above. Additionally, the reference discloses that the amount of plasticizer in the film is 20 to 60 parts, per 100 parts of the PVB, overlapping the recited range of 40 parts or lower (Page 4)
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 12, Yasushi teaches all the claim limitations as set forth above. Additionally, the reference discloses that the amount of plasticizer in the film is 20 to 60 parts, per 100 parts of the PVB, within the recited range of 5 parts or higher.

Regarding claim 13, Yasushi teaches all the claim limitations as set forth above. Additionally, the reference discloses that the PVB has a degree of polymerization of 500 to 2,000, overlapping the recited range of 800 of higher (Page 4).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 
Although the reference does not disclose that the polyvinyl acetal is prepared from a polyvinyl alcohol, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
	Therefore, absent evidence of criticality regarding the presently claimed process and given that Yasushi meets the requirements of the claimed composition, the reference clearly meet the requirements of present claims.

Regarding claim 14, Yasushi teaches all the claim limitations as set forth above. Additionally, the reference discloses that the PVB has a degree of butyralization, i.e. a degree of acetalization, of 65.0 mol % within the recited range of 60 to 79 mole % (Page 7 – Example 1).

Regarding claim 15, Yasushi teaches all the claim limitations as set forth above. Additionally, the reference discloses that the PVB has a residual vinyl alcohol content, i.e. 

Regarding claim 16, Yasushi teaches all the claim limitations as set forth above. Additionally, the reference discloses that the plasticizer is triethylene glycol di-2-glycol-ethylhexanoate (Page 4).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yasushi (JP 01-009421, see English language translation attached to previous Office Action) as applied to claims 1-6, 9, and 11-16 above, and in view of Shinohara et al (US 5,516,456) and Endo (US 2005/0139398).

The discussion with respect to Yasushi as set forth in Paragraph 7 above is incorporated here by reference.

Regarding claim 10, Yasushi teaches all the claim limitations as set forth above. Additionally, the reference discloses a liquid crystal display body, i.e. a laminated body, comprising a liquid crystal display (LCD) cell, a protective glass, i.e. a surface protection panel, provided on both sides of the LCD cell and a polarizing plate, i.e. a polarizing film laminated onto the liquid crystal display cell (Page 2, Page 4). The protective glass is bonded to the liquid crystal display cell by the layer of plasticized PVB (Page 3-4).

Shinohara et al discloses that a liquid crystal display panel is conventionally made up of various structural elements such as transparent conductive films (Column 1 Lines 10-20). In view of this teaching, it would have been obvious to one of ordinary skill to transparent conductive films in the liquid crystal display disclosed by Yasushi, as doing so would amount to nothing more than use of known structural elements for their intended use, in a known environment to accomplish entirely expected results.
The combined disclosures of Yasushi and Shinohara et al teach all the claim limitations as set forth above. However, Yasushi does not disclose a touch panel as recited in the present claims.
Endo discloses that conventionally, display devices, including liquid crystal displays, often have touch panels mounted on the display screens thereof ([0005]).  The inclusion of a touch panel makes it possible to directly command a computer by pressing or touching an icon or the like displayed on the display screen using a stylus or the like ([0005]).  From the above, the laminate body disclosed by Yasushi is modified to include a touch panel disclosed by Endo on the LCD disclosed by Yasushi and thereby obtain a laminate body where the PVB disclosed by Yasushi is found between the touch panel/LCD layers and the protective glass as recited in the present claims.
In view of the teaching in Endo that a typical liquid crystal display comprises a touch panel, it would have been obvious to one of ordinary skill to modify the LCD display disclosed by Yasushi to include a touch panel on the LCD display, as doing so would amount to nothing 

Regarding claim 20, the combined disclosures of Yasushi, Shinohara et al, and Endo teach all the claim limitations as set forth above. Additionally, Yasushi discloses that the PVB has a degree of polymerization of 500 to 2,000, overlapping the recited range of 800 of higher (Page 4)
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Although the reference does not disclose that the polyvinyl acetal is prepared from a polyvinyl alcohol, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
.

Claims 1-6, 9, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto et al (WO 2011/081190, see English language equivalent 2012/0244329).

Regarding claim 1, Iwamoto et al discloses an interlayer film, i.e. second layer 3, corresponding to the recited interlayer filling material (Abstract, Figure – layer 3). The layer is formed from polyvinyl acetal and a plasticizer (Abstract, [0039], and [0048]). Given that the reference does not require fine particles or ultraviolet absorbers in the film, it is clear that the interlayer film disclosed by the reference is free of fine particles and ultraviolet absorbers as required by the present claims.
Second layer 3 has a thickness of 0.1 to 0.45 mm or 100 to 450 microns, overlapping the recited range of 200 microns or less ([0111]). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The reference is silent with respect to the properties of the composition.  However, the reference has rendered obvious the instantly claimed ingredient and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.


             It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Iwamoto et al discloses an interlayer film as presently claimed, it is clear that the interlayer film of Iwamoto et al would be capable of performing the intended use, i.e. “for a touch panel which is used for filling an interlayer space between a touch panel and another member”, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Regarding claim 2, Iwamoto et al teaches all the claim limitations as set forth above. Additionally, given that the reference only requires that the film comprises polyvinyl acetal and plasticizer, the amount of plasticized polyvinyl acetal is 100 wt. %, within the recited range of 50 wt. % or higher.

Regarding claim 3, Iwamoto et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the polyvinyl acetal is polyvinyl butyral ([0056]).

Regarding claim 4, Iwamoto et al teaches all the claim limitations as set forth above. The reference is silent with respect to the properties of the composition.  However, the reference has rendered obvious the instantly claimed ingredient and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.

Regarding claim 5, Iwamoto et al teaches all the claim limitations as set forth above. The reference is silent with respect to the properties of the composition.  However, the reference has rendered obvious the instantly claimed ingredient and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.

Regarding claim 6, Iwamoto et al teaches all the claim limitations as set forth above. The reference is silent with respect to the properties of the composition.  However, the reference has rendered obvious the instantly claimed ingredient and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.

Regarding claim 9, Iwamoto et al teaches all the claim limitations as set forth above. The recitation in the claims that the interlayer filling material is “for a touch panel which is used for filing an interspace between a touch panel and another member, wherein the another member is at least one of a surface protection panel and a polarizing film” is merely an intended use. 
             It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Iwamoto et al discloses the film composition as presently claimed, it is clear that the composition of the reference would be capable of performing the intended use presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Regarding claim 11, Iwamoto et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the amount of plasticizer in second layer 3 is 25 to 40 parts per 100 parts of the polyvinyl acetal, within the recited range of 40 parts or lower ([0101]). 

Regarding claim 12, Iwamoto et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the amount of plasticizer in second layer 3 is 25 to 40 parts per 100 parts of the polyvinyl acetal, overlapping the recited range of 5 parts or higher ([0101]). It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 13, Iwamoto et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the polyvinyl acetal for second layer 3 is obtained from 

Regarding claim 14, Iwamoto et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the degree of acetalization of the polyvinyl acetal for second layer 3 is from 60 to 70mol %, within the recited range of 60 to 79 mol % ([0064]).

Regarding claim 15, Iwamoto et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the hydroxyl content of the polyvinyl acetal in the second layer 3 is 26 to 31.5 mol %, within the recited range of 20 to 40 mol % ([0059]).

Regarding claim 16, Iwamoto et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the plasticizer is triethylene glycol di-2-ethylhexaonate ([0093]).

Response to Arguments
Applicant's arguments filed 8/5/2020 have been fully considered but are moot in light of the new grounds of rejection set forth above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Asanuma et al (WO 2011/016495, see English language equivalent US 2012/0202070). Asanuma et al discloses a laminate comprising a film formed from polyvinyl . 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767